DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odonnell et al. (U.S. 2016/0285255 A1) in view of John et al. (U.S. 2017/0347413 A1).

Regarding claim 1, Odonnell et al. disclose in Figs. 1A-1B a method for detecting surge in voltage in a device (see par. 0061) comprising: obtaining a voltage/current signal via EOS device 2 of Fig. 1A or 11  or 14 of Fig. 1B (EOS device receive surge signal through antenna 3 or case, see par. 0061) in signal associated with a component of a device via an antenna 3 (see pars. 0061 & 0071); wherein a signal pickup via EOS device 2 of Fig. 1A or 11 of Fig. 1B is physically coupled to the component  via antenna 3 (antenna 3 connected with EOS 2 through a wire/physical connection 10 as seen in Fig. 1B & par. 0085) to receive the voltage directly from the component (see Fig. 1A); the signal see par. 0087-0088, wherein he EOS sense device 14 can be arranged to trigger at a signal level at which an EOS event is considered to occur. A relatively small percentage of the EOS event current can be provided through the resistive element 15 for purposes of detecting a magnitude of the EOS event. Accordingly, the signal provided to the detection circuit 16 by way of the EOS sense device 14 can be a scaled down version of a signal associated with an EOS event); isolating via Isolated device 12 of Fig. 1B (see par. 0085); processing via signal processing chip 5 the output signal VDCout to identify one or more surge events (see pars. 0079, 0081 & 0083), each surge event (via EOS and EDS events, par. 0091) associated with an excessive voltage experienced by the device [see pars 0091 & 0098]; generating information associated with the one or more surge events (a comparator 36a can generate an indication that an electrical overstress event has occurred, see pars. 0089 & 0101) each surge event among one or more surges events (see pars. 0084-0086, Detecting Electrical Overstress Events) associated with an excessive voltage or current experienced by the device (each sensing EOS events via current surges and/or voltage surges applied from external to the system and being able to provide information associated with the detected EOS events can be advantageous, see par. 0113) and transmitting or storing  via memory 17 and storage element 144 of Fig. 1B the information [see par. 0118].
Odonnell is not understood to explicitly disclose conditioning the voltage signal or current signal to generate an output signal VDCout 19.  In related art, US 2017/0347413 to John et al. discloses conditioning the voltage signal or current signal conditioning 304 to generate an output signal VDCout [see par. 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to see pars. 0041 & 0043].

As to claim 2, Odonnell et al. disclose wherein the information associated with the one or more surge events (detection circuit 36 can blow a fuse and/or load another memory each time an ESD event is detected, pars.0112-0113) comprises a date/time stamp identifying when each surge event occurred (see par. 0111).

    PNG
    media_image1.png
    657
    736
    media_image1.png
    Greyscale

As to claim 3, Odonnell et al. disclose wherein the information associated with the one or more surge events comprises at least one of: a severity of each surge event, a duration of each surge event, and a shape or profile of each surge event [see par. 0091]. 

As to claim 4, Odonnell et al. disclose wherein isolating 12 or 2 of Fig. 1A and current signal comprises converting through circuit 16 of Fig. 1A (see par. 0089 (also the same converter 76 of Fig. 7) the voltage or current signal into a form for input to a digital processor 5 [see pars. 0089 & 0103].

As to claim 5, Odonnell et al. disclose, wherein obtaining the voltage or current signal comprises obtaining the voltage or current signal from a case or housing of the device (via package 260 or 270 of Figs. 26-27), a cable 266 coupled to the device 260 [see par. 0144].
      
As to claim 6, Odonnell et al. disclose, wherein storing the information via storage element 144 of Fig. 14 comprises at least one of: storing the information in a removable memory device via chips [see par. 0073]; and transmitting the information over a wired or wireless connection via circuit 18 [see par. 0092].

Regarding claim 7, Odonnell et al. disclose in Fig. 1A a detecting surge device as seen in Fig. 1 comprising: a voltage/current isolator via EOS device 2 of Fig. 1A or 11  or 14 of Fig. 1B (EOS device receive surge signal through antenna 3, see par. 0061) in 3 (see pars. 0061 & 0071); wherein a signal pickup via EOS device 2 of Fig. 1A or 11 of Fig. 1B is physically coupled to the component  via antenna 3 (antenna 3 connected with EOS 2 through a wire/physical connection 10 as seen in Fig. 1B & par. 0085, wherein component including a case as seen in Fig. 1A) to receive the voltage directly from the component (see Fig. 1A); the signal pick-up receiving on the component of the device via antenna 3 (see par. 0087-0088, wherein he EOS sense device 14 can be arranged to trigger at a signal level at which an EOS event is considered to occur. A relatively small percentage of the EOS event current can be provided through the resistive element 15 for purposes of detecting a magnitude of the EOS event. Accordingly, the signal provided to the detection circuit 16 by way of the EOS sense device 14 can be a scaled down version of a signal associated with an EOS event); isolating via Isolated device 12 of Fig. 1B (see par. 0085); processing via signal processing chip 5 the output signal VDCout to identify one or more surge events (see pars. 0079, 0081 & 0083), each surge event (via EOS and EDS events, par. 0091) associated with an excessive voltage experienced by the device [see pars 0091 & 0098]; generating information associated with the one or more surge events (a comparator 36a can generate an indication that an electrical overstress event has occurred, see pars. 0089 & 0101) each surge event among one or more surges events (see pars. 0084-0086, Detecting Electrical Overstress Events) associated with an excessive voltage or current experienced by the device (each sensing EOS events via current surges and/or voltage surges applied from external to the system and being able to provide information associated with the detected EOS events can be advantageous, see par. 0113) and transmitting or storing  via memory 17 and storage element 144 of Fig. 1B the information [see par. 0118].
304 to generate an output signal VDCout [see par. 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generated by the EOS device taught by Odonnel et al. to be conditioning voltage signal or current signal and output signal as taught by John as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to capture a surge signal directly from the power line or from within the conditioning circuit in order to prevent shuts down the internal supply to the system [see pars. 0041 & 0043].

As to claim 8, Odonnell et al. disclose wherein the information associated with the one or more surge events (detection circuit 36 can blow a fuse and/or load another memory each time an ESD event is detected, pars.0112-0113) comprises a date/time stamp identifying when each surge event occurred [see par. 0111].

As to claim 9, Odonnell et al. disclose wherein the information associated with the one or more surge events comprises at least one of: a severity of each surge event, a duration of each surge event, and a shape or profile of each surge event (see par. 0091).

As to claim 10, Odonnell et al. disclose, wherein obtaining the voltage or current signal comprises obtaining the voltage or current signal from a case or housing of the device (via package 260 or 270 of Figs. 26-27), a cable 266 coupled to the device 260 (see par. 0144).

As to claim 11, Odonnell et al. disclose, wherein storing the information via storage element 144 of Fig. 14 comprises at least one of: storing the information in a removable memory device via chips [see par. 0073]; and transmitting the information over a wired or wireless connection via circuit 18 [see par. 0092].

As to claim 12, Odonnell et al. disclose wherein the voltage/current isolator 12 and at least one processor 5 [see pars. 0079, 0081 & 0083].

As to claim 13, Odonnell et al. disclose further comprising: at least one visual indicator configured to visually identify that the one or more surge events have been detected [see par. 0115].

As to claim 14, Odonnell et al. disclose further comprising: a power supply (storage element 144 can power other circuits of the electronic system 1 and/or be provided external to the electronic system 1) configured to provide operating power to at least the apparatus [see pars. 0082 & 0085].

As to claim 15, Odonnell et al. disclose wherein the power supply (storage element 144 can power other circuits of the electronic system 1 and/or be provided external to the electronic system 1) is configured to provide the operating power to the apparatus and to provide operating power to one or more other components of the device [see par. 0082].

Regarding claim 16, Odonnell et al. disclose a method comprising: receiving information via EOS device 2 of Fig. 1A or 11  or 14 of Fig. 1B (EOS device receive surge signal through antenna 3 or case, see par. 0061) identifying one or more surge events (see pars. 0071 & 0113) via signal associated with a component of a device via an antenna 3 (see pars. 0061 & 0071); wherein a signal pickup via EOS device 2 of Fig. 1A or 11 of Fig. 1B is physically coupled to the component  via antenna 3 (antenna 3 connected with EOS 2 through a wire/physical connection 10 as seen in Fig. 1B & par. 0085) to receive the voltage directly from the component (see Fig. 1A); the signal pick-up (see par. 0086)receiving on the component of the device via antenna 3 (see par. 0087-0088, wherein he EOS sense device 14 can be arranged to trigger at a signal level at which an EOS event is considered to occur. A relatively small percentage of the EOS event current can be provided through the resistive element 15 for purposes of detecting a magnitude of the EOS event. Accordingly, the signal provided to the detection circuit 16 by way of the EOS sense device 14 can be a scaled down version of a signal associated with an EOS event); isolating via Isolated device 12 of Fig. 1B (see par. 0085); processing via signal processing chip 5 the output signal VDCout to identify one or more surge events (see pars. 0079, 0081 & 0083), each surge event (via EOS and EDS events, par. 0091) associated with an excessive voltage experienced by the see pars 0091 & 0098]; generating information associated with the one or more surge events (a comparator 36a can generate an indication that an electrical overstress event has occurred, see pars. 0089 & 0101) each surge event among one or more surges events (see pars. 0084-0086, Detecting Electrical Overstress Events) associated with an excessive voltage or current experienced by the device (each sensing EOS events via current surges and/or voltage surges applied from external to the system and being able to provide information associated with the detected EOS events can be advantageous, see par. 0113) and transmitting or storing  via memory 17 and storage element 144 of Fig. 1B the information [see par. 0118].
Odonnell is not understood to explicitly disclose conditioning the voltage signal or current signal to generate an output signal VDCout 19.  In related art, US 2017/0347413 to John et al. discloses conditioning the voltage signal or current signal conditioning 304 to generate an output signal VDCout [see par. 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal generated by the EOS device taught by Odonnel et al. to be conditioning voltage signal or current signal and output signal as taught by John as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to capture a surge signal directly from the power line or from within the conditioning circuit in order to prevent shuts down the internal supply to the system [see pars. 0041 & 0043].

As to claim 17, Odonnell et al. disclose in Fig. 17 wherein changing the mode of operation comprises changing the mode of operation from a control mode to a monitoring mode via monitor circuit 176 [see par. 0127].

As to claim 18, Odonnell et al. disclose in Fig. 11 wherein: the one or more devices comprise the at least one process controller via chip 5 [see pars. 0079, 0081 & 0083]; and the information identifies at least one surge event associated with the at least one process controller [see pars. 0127-0128].

As to claim 19, Odonnell et al. disclose determine whether existing surge protection for the one or more devices is adequate [see par. 0156], is needed, or is degrading over time; and determine whether maintenance via replacement [see par. 0112] of the one or more devices via chip 261 is needed [see par. 0145].

As to claim 20, Odonnell is not understood to explicitly disclose processing the information to create a map via log/report/historical data of surges for a given area.  In related art, US 2017/0347413 to John et al. discloses processing the information to create a map via log/report/historical data of surges for a given area [see pars. 0063-0065]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing information taught by Odonnel et al. to be processing the information to create a map via log/report/historical data of surges for a given area as taught by John as being not see pars. 0041 & 0043].

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered.  Some of the arguments are moot in view of the new explanations provided in the rejection for applicant’s benefit.  The other arguments are not persuasive.

The applicants argue that:
a)	O’Donnel fails to teach that the EOS protection device is physically coupled to the component to receive the voltage directly from the component.
b)	Applicant based on the specification par. 0060 that a pick up signal associated with one or more device components is received at step 602 of Fig. 6.
c)	Jonh fails to teach obtaining a voltage signal or current signal associated with a component of the device.

The examiner respectfully disagree to the above argues because:

a)	O’Donnel discloses in Fig. 1B that antenna 3 connected with EOS 2 through a wire/physical connection 10 as seen in Fig. 1B, wherein the EOS protection device 11 is disposed between the input contact 10 (wireed or physical connection) and ground. The EOS protection device 11 can be disposed between the input contact 10 and any other suitable low voltage reference.
b)	O’Donnel disclose that a pick-up signal via any surge event wherein the electronic device 8 is configured to receive an input signal at the input contact 10, which can be an input pin as illustrated. The EOS protection device 11 is configured to provide protection from electrical overstress events. The illustrated EOS protection device 11 is configured to protect the circuitry electrically connected to the input contact 10 by diverting current associated with an EOS event to ground when a signal on the input contact 10 exceeds an EOS capability of the devices being protected.  In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Fig. 6 step 602) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c)	John discloses a component device via 314 which obtaining a voltage signal VACin as seen in Fig. 3, wherein the circuit 302, the surge detection circuit 306 can capture a surge signal directly from the power line 314 or from within the conditioning circuit 304. When a surge signal (e.g. the spike on the VACIN signal on the power line 314) is detected by the surge detection circuit 306, a digital pulse ("POWER CONTROL") is sent to the power control pin of the DC converter circuit 308. The "POWER CONTROL" pulse shuts down the internal supply VACOUT to the luminaire 100.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is 

Examiner: 	/Trung Nguyen/-Art 2866
		January 27, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866